Sherwood, J.
On motion of defendant, she was discharged because not brought to trial before the end of the third term of the court in which her case was pending. ■ R. S., sec. 1923.
The correctness of this action of the trial court cannot be considered, for the reason that the state is not allowed an appeal in this sort of a case. The state is only allowed an appeal in any criminal prosecution, where the indictment is quashed, adjudged insufficient on demurrer, or where judgment thereon is arrested. R. S., secs. 1985, 1986; State v. Bollinger, 69 Mo. 577.
Therefore, appeal dismissed.
All concur, Ray, J., absent.